DETAILED ACTION
This office action is in response to applicant’s amendments filed on 05/26/2021.
Currently claims 1-17 and 19-20 are pending in the application.
EXAMINER’S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of withdrawn claims 10-17 directed to nonelected device claims which are considered part of a distinct invention. Thus the withdrawn claims 10-17 are hereby cancelled. 

Allowable Subject Matter
In light of applicant’s amendments filed on 05/26/2021,
Claims 1-9 and 19-20 are allowed. 
The following is the examiner’s statement of reasons of allowance.
Amended independent claim 1 is allowable because the closest prior art US Patent Pub # US 2016/0218129 A1 to Liu teaches, a secondary packaging method of a through silicon via (TSV) chip (100 and 130; Fig. 1E; [0020], [0030]; i.e. substrate 100 including insulating layer 130 which 
Note: The examiner designated ‘through silicon via’ as two openings at the left and the right in Fig. 1E. The ‘through silicon via’ connection is done using the redistribution layer 220. 
wherein the TSV chip (100 and 130) has a forward surface (top surface of 130/140) and a counter surface (100b) that are opposite to each other (Fig. 1E; [0029] - [0030]), 
the counter surface (100b) is disposed with a ball grid array (BGA) solder ball (250, through intervening redistribution layer 220; Fig. 1E; [0031]; i.e. conducting structures) thereon, 

    PNG
    media_image1.png
    405
    734
    media_image1.png
    Greyscale

the through silicon via (190 and 220; Fig. 1E; [0030]; i.e. first opening and redistribution layer) extends from the forward surface (top surface of 130/140) to the counter surface (100b) and is in electrical contact 
Liu further teaches, the secondary packaging method of the TSV chip (100 and 130) comprising: 
placing at least one TSV chip (100 and 130) on a base (170; Fig. 1E; [0050]; i.e. cover plate) on which a stress relief film layer (165; Fig. 1E; [0050]; i.e. temporary adhesive layer) is laid; 
wherein the forward surface (top surface of 130/140) of the TSV chip (100 and 130) is in direct contact (layer 130/140 is in direct contact with layer 165) with the stress relief film layer (165) (Fig. 1E; [0050]); 
cladding the TSV chip (100 and 130) via a softened molding compound (230; Figures 1D and 1E; [0029] – [0030]; i.e. protection layer); 
Furthermore, US Patent Pub # US 2013/0330922 A1 to Oliver teaches, cladding the entire exposed TSV chip (100; Fig. 8; [0052]; i.e. base material) via a softened molding compound (130; Fig. 8; [0064]; i.e. low conductivity, electrically insulative material);
curing the softened molding compound (130) to form a cured molding compound (cured solid material 130, from this point, 130 would refer to ‘cured solid insulative material’; Fig. 8; [0066]), the cured molding compound (130) surrounding (layer 130 surrounds all exposed surfaces including top surface of base 100, solder ball 120 and the side surfaces through the trench 122; [0064]) and 
Note: Oliver teaches in para. [0066] that electrically insulative material 130 can be a thermally-curable material that is flowed across construction 10 at a first temperature at which the material has suitable low viscosity, and then cured at a second temperature to transform the material to a substantially solid mass. The combination of base material 100 and cured solid material 130 can be designated as a secondary package with broadest reasonable interpretation of a secondary package. Thus the cured material 130 surrounds and supports the TSV chip 100 as a secondary package.

    PNG
    media_image2.png
    382
    720
    media_image2.png
    Greyscale

With the teaching of cured molding compound from Oliver, Liu further teaches, removing the base (170; [0065]) and the stress relief film layer (165; [0065]) from the TSV chip (100 and 130; Liu Reference) after the molding compound (230) is cured (teaching from Oliver above), to expose the forward surface (top surface of 130/140) of the TSV chip (100 and 
The combination of Liu and Oliver further teaches, processing a surface (top) of the secondary package (10; Fig. 10; [0064]; i.e. wafer construction) to expose the BGA solder ball (120; Fig. 10; [0064]; i.e. solder balls) (Fig. 10; [0069]; Oliver Reference); 
Note: Exposing BGA solder ball 120 would facilitate the external connection of the TSV chip.
wherein the processed surface (top) of the secondary package (10) corresponds to the counter surface (top surface with ball grid array) of the TSV chip (100; Fig. 10; [0071]; i.e. base semiconductor material; Oliver Reference). 

    PNG
    media_image3.png
    432
    741
    media_image3.png
    Greyscale


However, neither Liu nor any cited prior art, appear to explicitly disclose, in context, wherein the step of placing comprises, an extended portion of 
the step of cladding comprises, the softened molding compound directly contacting the extended portion of the stress relief film layer; and 
the step of removing comprises, removing the base and the stress relief film layer from the cured molding compound.
Specifically, the aforementioned ‘wherein the step of placing comprises, an extended portion of the base and an extended portion of the stress relief film layer extending beyond a perimeter of the forward surface; 
the step of cladding comprises, the softened molding compound directly contacting the extended portion of the stress relief film layer; and 
the step of removing comprises, removing the base and the stress relief film layer from the cured molding compound,’ is material to the inventive concept of the application at hand to achieve the design demands for gradual miniaturization and thinning of the electronic product capable of fingerprint identification function.
Dependent claims 2-9 and 19-20 depend, directly or indirectly, on allowable independent claim 1. Therefore, claims 2-9 and 19-20 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


08/14/2021

/CHARLES D GARBER/Supervisory Patent Examiner, Art Unit 2812